Citation Nr: 0616389	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO rating decision that reopened 
a claim for service connection for PTSD, but that denied that 
claim on the merits.  The Board concurs with the reopening of 
a prior final denial from 1994, based on the submission of 
new and material evidence.  38 C.F.R. § 3.156 (2005).  
Therefore, the issue now before the Board is service 
connection for PTSD on the merits.  The veteran has recently 
submitted additional evidence and has waived RO consideration 
of that evidence in the first instance. 

The veteran appears to be raising additional claims for 
service connection for various disorders, all of which he 
claims are secondary to his PTSD.  The Board refers those 
matters to the RO for its consideration in the first 
instance.


FINDING OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's currently diagnosed PTSD is not related to 
a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001 and December 
2005; rating decisions in October 2001 and December 2001; a 
statement of the case in September 2002; and supplemental 
statements of the case in February 2005 and May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the supplemental statement of the case in 
December 2005. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In February 2006, the 
veteran requested that the VA obtain copies of his "201 
file" to explain his duties, method of service, assignments, 
dates of assignments, and medals.  Upon review of the claims 
file, the Board concludes that sufficient personnel records 
are already in the file to document those aspects of service.  
The veteran has not referred to any other additional, 
unobtained, relevant evidence.  VA has obtained several 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as a strategic missile base security 
guard.  He seeks service connection for PTSD caused by an 
event in combat training in Texas.  He does not contend that 
he served overseas or that he was in actual combat. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.130 (2004); see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Once the evidence has been assembled, the Board must evaluate 
the probative value of the evidence.

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the 
credibility and weight to be attached to these 
opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board will first address the veteran's military service 
and the claimed stressor. 

The veteran described the stressor on several occasions.

In November 1991, the veteran stated that he started having 
trouble with his nerves while serving as an Air Force 
security policeman. He stated that he had been absent without 
leave, could not remember where he had been, and was 
hospitalized for "psychotic and behavior problems."  He 
made no mention of combat training. 

In an August 1992 RO hearing, the veteran stated that he held 
a top secret clearance to work with missiles.  He testified 
that he was sent to Dallas, Texas (date not specified) for 
combat training, had a breakdown, traveled with gang members 
to Colorado, and then to Rapid City, South Dakota where he 
was arrested by civilian authorities and returned to the 
military base.  He also stated that he had visited a hospital 
in Missouri and had seen injured military people who had 
returned from Vietnam.  He was unable to remember any other 
details of the events. 

In August 2001, the veteran stated that he had been trapped 
in a live mine field during combat training.

In October 2003, the veteran told a VA examiner that he was 
in combat training in Texas in 1969.  As part of the 
training, he had to crawl through a live mine field while the 
mines were exploding and smoke drifted into his face.  A man 
in front of him froze and started screaming, trapping the 
veteran behind him.  The veteran stated that he blacked out 
and did not remember anything until he was arrested in South 
Dakota. 

In an April 2005 statement, the stated that he had orders to 
go to Vietnam, but was sent first to Lackland Air Force Base 
(San Antonio), Texas for combat training that consisted of 
obstacle courses, mine fields, and live fire.  He heard 
grenades exploding and tracer bullets overhead.  He became 
trapped and could not stand up or get out.  He blacked out 
and did not remember how he got out of the mine field. 

The claims file contains the veteran's service medical 
records and the following personnel records:  Armed Forces 
Report of Discharge (DD-214), Legal Review of AFM 39-12 
Discharge Action dated October 1969, Airman Military Record 
(AF Form 7) with entries through July 1969, Commander's 
Report of Disciplinary Action dated July 1969, Airman 
Performance Reports dated July 1968 and January 1969, and 
Personnel Action Requests dated July and September 1969.  
These records provide the following history of service. 

The veteran completed two months of basic military training 
in 1967.  He was granted a secret clearance. His service 
specialty was security policeman, and he was assigned duties 
as an aircraft security guard in a security police unit at 
Ellsworth Air Force Base (AFB), South Dakota in September 
1967.  Airman Performance Reports showed that his duties 
included providing security at Minuteman missile launch 
facilies and responding to security alarms and emergencies.  
His only award was the National Defense Service Medal. 

Personnel Action Requests showed that the veteran failed to 
report for duty at his unit in South Dakota in May 1969.  He 
was declared a deserter in June 1969.  He was apprehended by 
civilian authorities in Rapid City, South Dakota in July 1969 
and returned to military control two days later.  He was 
hospitalized at Ellsworth AFB until the first week of August 
1969; however he was absent without leave for four additional 
days during this hospitalization.  An August 1969 hospital 
psychiatrist stated that his diagnosis on admission was 
Ganser Sydrome or paranoid psychosis.  However, after further 
examination, the psychiatrist determined that the veteran was 
either a malingerer or a sociopath.  The Board underscores 
that the treating psychiatrist at that time detailed many 
specific incidents and behaviors (such as forging an 
overnight pass, getting along well with people in the 
hospital, and becoming punctual after being told that he 
would not receive additional passes unless he demonstrated 
responsibility in managing his affairs) in support of his 
conclusion that the veteran was a malingerer or a sociopath.  

Later in August 1969, the veteran was transferred for 
additional examination to a hospital at Sheppard AFB in 
Wichita Falls, Texas.  At that time, the veteran "relate[d] 
that in May [1969] he became depressed because he was being 
trained to go to Vietnam."  In September 1969, a hospital 
psychiatrist diagnosed inadequate personality due to a 
lifelong trait disturbance and stress cause by routine 
military duty.  He noted the veteran experienced "a 
transient psychotic-like episode that was in remission."  
The psychiatrist did state that there was no evidence of 
sociopathy or malingering in this particular hospital.  
According to the hospital report, the veteran "did seem to 
be an immature person who would have poor judgment and 
inadaptability under minor stress."  At that time, the only 
"episode" known to the psychiatrist was the veteran's 
travel to Denver, drug use, and apprehension by civilian 
authorities, all of which occurred while on unauthorized 
absence from his duty station.  At no time, did the veteran 
mention any live fire combat training exercise or having 
passed out in shock during any such alleged training.  The 
diagnoses were chronic, moderate inadequate personality that 
was manifested by immaturity of relations to others, 
inadaptability, ineptness, and poor judgment; stress, routine 
military duty; moderate predisposition for lifelong 
personality trait disturbance; and transient psychotic-like 
episode which is now in remission.  The psychiatrist also 
commented that the psychotic-like episode might be due to a 
reaction to a recent drug ingestion while absent without 
leave.  The psychiatrist concluded that the veteran had a 
character and behavior disorder, and he recommended 
separation from service.  

The veteran was returned to his unit in South Dakota where he 
was placed in pre-trial confinement pending courts martial 
for absence without leave.  In the October 1969 Legal Review 
of Discharge Action, a judge advocate restated the veteran's 
military history and his character and behavior disorders.  
Courts martial charges were dropped, and the veteran was 
administratively discharged under honorable conditions.  
There is no evidence that the veteran had orders to Vietnam 
or to any combat training in Dallas, San Antonio, or any 
other location.  There is no evidence in the service medical 
records to document treatment for a blackout or any other 
injury incurred in any training program.  There is no 
notation in any in-service psychiatric interviews regarding 
any combat training incidents.  The veteran did remember 
attending a festival in Denver, meeting some "hippies," 
taking a red pill, and being arrested in Rapid City for drug 
possession.  In his medical history at the time of his 
discharge physical examination in September 1969, the veteran 
stated that his health was in perfect condition with no 
history of hospitalization, loss of memory, depression, 
nervous condition, or periods of unconsciousness. 

The veteran also submitted a statement by an officer who knew 
him as a friend during his service.  He was not his 
supervisor or a member of the same unit.  The officer refers 
to the veteran's unhappiness after starting combat training 
for Vietnam.  However, the officer also stated that he was 
transferred away from Ellsworth AFB in 1968 and did not 
return until the fall of 1969.  He expressed no specific, 
personal knowledge of the time, place, and circumstances of 
the alleged combat training. 

The Board concludes that the veteran was not in combat. There 
is no evidence in the record that the veteran served in a 
combat unit or in a combat area or that he received any 
combat awards or citations.  Even if a hypothetical training 
event had realistic combat conditions, simply put, it does 
not rise to being "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99 (Oct. 18, 
1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality").  
Therefore, corroborating evidence of the veteran's alleged 
stressor event would be available and is necessary.  
38 C.F.R. § 3.304. 

The veteran's medical and personnel records contain entries 
spanning the period in question and there is simply no 
evidence to show that the veteran attended a combat training 
course anywhere including Dallas or San Antonio, or that he 
experienced a blackout in any training environment in 
service.  During psychiatric hospitalization in July through 
September 1969, the veteran never discussed the combat 
training incident although he remembered travel to Denver, 
meeting people, taking a red pill, and being arrested.  The 
description of the incident did not appear in records until 
1992 and is inconsistent in time, place, and circumstances.  
Moreover, the veteran has inconsistently stated that he 
passed out during the live fire combat training exercise in 
question and that he does not know how he was able to leave 
the field.  However, there is absolutely no reference in any 
medical record to the veteran's having passed out during a 
live fire combat training exercise.  (As the veteran's 
treating VA psychiatrist, Paul W. Ragan, has commented in 
progress notes, the veteran did have an episode of amnesia, 
but this was not during any alleged live fire combat training 
exercise.)  His separation medical history report, prepared 
by the veteran, was inconsistent with any of the medical 
conditions for which he had recently been treated.  The Board 
places little weight on the officer's statement because he 
was assigned to a different duty station and was not in a 
position to have detailed knowledge of the veteran's duties 
and assignments.  Therefore, in view of the absence of any 
documentation in personnel records and inconsistencies in the 
veteran's statements, the Board concludes that the in-service 
stressor involving a combat training event did not occur.  
The Board finds the veteran's account of his alleged in-
service stressor inconsistent, varying, and not credible.  
The veteran's credibility is further undermined by his 
conduct in service.  Consequently, since the Board finds that 
there is no corroboration of the alleged in-service stressor, 
PTSD diagnosis relying on that stressor is not probative or 
acceptable. 

The Board now turns to the issue of the diagnosis of PTSD. 

The veteran's VA treating psychiatrist (Paul W. Ragan) has 
rendered many clear and insistent diagnoses of PTSD (such as 
in April 2003, October 2003, March 2005, September 2005, 
December 2005, and January 2006).  However, these diagnoses 
were based solely on the single alleged in-service combat 
training stressor, which the Board finds did not occur.  
Additionally, he commented on the in-service psychiatric 
evaluations in rebuttal to another physician's diagnosis but 
did not note that he had access to or reviewed the veteran's 
entire service personnel and medical records.  He also 
commented that the veteran's description of in-service events 
was very consistent, which is not supported by the record. 

The Board also notes Dr. Ragan's numerous remarks about the 
development of PTSD as a result of intense training and 
combat preparation exercises.  For instance, Dr. Ragan wrote 
in January 2006 about the potentially stressful effect of 
live fire training.  However, the doctor's statements do not 
mesh fully with the veteran's accounts of his alleged in-
service stressor nor do they account for the veteran's 
statements that he passed out during the live fire training 
exercise in question.  

Moreover, Dr. Ragan even wrote in September 2005 that the 
veteran "gives a very consistent history in 2005 that is 
very consistent with the record from 1969."  However, the 
veteran's account is anything but consistent with his service 
military records.  Indeed, in a March 2005 progress note, Dr. 
Ragan relied on the veteran's account of his military history 
and of his alleged in-service stressor.  That very account by 
the veteran is inconsistent with other accounts in that he 
had previously said that he could not remember how he left 
the live mine field when he passed out during the alleged 
training.  However, Dr. Ragan's March 2005 progress note 
related the veteran's account that "reconstruction of events 
was that the supervisory personnel had to go in and remove 
him from the training because he was in such an overwhelmed 
traumatic state of shock."  Additionally, in October 2003, 
the psychiatrist noted the "same recurrent nightmare" where 
the veteran would see his hands blown off by a grenade.  But 
in September 2005, the psychiatrist noted "one of his 
recurrent dreams" where he was crawling on his belly while 
tracers were overhead and near him and while he could smell 
the smoke from the exercise.  The veteran's account of his 
symptoms and memories has varied over time.  The Board does 
not suggest that PTSD symptoms must be inflexible, rigid, and 
immutable.  However, what the Board does find is that the 
treating VA psychiatrist's statement about consistency of 
symptoms is actually undercut by the changes in reported 
symptoms to that psychiatrist.  But most importantly, the 
Board is hard-pressed to understand how the veteran's self-
reported history at the present time can be "very consistent 
with the record from 1969" when none of the service military 
records mention any trauma or shock (let alone any treatment) 
during the alleged in-service live fire combat training 
exercise.   

The veteran has also given inconsistent accounts of the 
alleged stressor to various providers.  The stressor as 
described by his current treating VA psychiatrist differs 
from an October 2001 account to a clinician with Clarksville 
Family Guidance Associates.  In this account, the veteran 
reported only that he could hear other mean screaming and 
hollering during the exercise and that he was nervous 
preparing to enter the mine field.  He did not indicate that 
he was trapped in the mine field or that he passed out or 
that he had to be removed by supervisory personnel.  

The veteran's current description of his alleged in-service 
stressor is also radically different from the testimony that 
he gave in August 1992.  At that time, his stressors involved 
only a vague reference to "combat training," but more 
specifically, problems involving "gang members" that he 
associated with when he was absent without leave from 
service, as well as seeing "military people from Vietnam 
blown to pieces" and sitting and talking with those wounded 
soldiers.  Since August 1992, the veteran's account has 
become more elaborate.

Nor has Dr. Ragan accounted for the in-service descriptions 
of the veteran as a malingerer.  Dr. Ragan's September 2005 
comment that there was no evidence of sociopathy or 
malingering in service is in effect conclusory and does not 
account for the first-hand observations of medical 
professionals at the time of the veteran's in-service 
psychiatric hospitalizations.  

The veteran's treating VA psychiatrist has relied on the 
veteran's self-serving descriptions of his active service and 
alleged in-service stressor.  Many of this psychiatrist's 
progress notes have stated that the veteran was "so stressed 
out" by the traumatic event of the live fire combat training 
exercise in either 1967 or 1968 that he was eventually 
psychiatrically treated at Sheppard AFB in Wichita Falls, 
Texas, and then discharged from service after a trial return 
to duty.  This characterization of the veteran's service 
entirely ignores the events that precipitated the veteran's 
psychiatric hospitalizations and evaluations in service, as 
recorded at that time by medical professionals.  

The Board does not disagree with the supporting medical 
evidence regarding the medical sufficiency of the alleged in-
service stressor.  The veteran and his representative have 
presented articles and, most importantly, medical evidence 
from the veteran's treating psychiatrist about the potential 
for development of PTSD from the types of training exercises 
that the veteran claims occurred in service.  As noted above, 
the medical sufficiency of an alleged in-service stressor is 
within the province of the expertise of a competent medical 
provider.  However, whether the stressor actually occurred is 
an adjudicative determination, which is within the province 
of the Board.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  The Board is mindful of the veteran's strong 
statements and his treating VA psychiatrist's firmly 
expressed reiterations about the occurrence of the alleged 
in-service stressor.  But ultimately, the alleged in-service 
stressor has not been corroborated at all; in fact, the 
weight of the credible evidence indicates that the claimed 
stressor did not occur at all.

But on the issue of "medical sufficiency of the stressor," 
the Board must point out that even his treating VA 
psychiatrist and a psychology technician wrote in October 
2003 as follows:

It is not clear why [the veteran] developed PTSD 
after one mitigating event in the military.  In 
our interview with [the veteran] we identified no 
precipitating factors that would suggest the 
presence of PTSD or other mental illness prior to 
his military service, nor did we find any pre-
military risk factors for the later development of 
PTSD.

This psychiatric assessment report does in fact conclude that 
the veteran has PTSD that is "as likely as not . . . due to 
his traumatic experience during training while in the 
military."  In a September 2005 note, the treating VA 
psychiatrist has addressed many of the described symptoms 
during the veteran's 1969 psychiatric hospitalizations and 
evaluations and has found them to be consistent with PTSD 
symptoms.  In a March 2004 letter, Dr. Ragan stated that a 
psychotic episode in the summer of 1969 was "initially 
misinterpreted as misbehavior" and that later testing was in 
effect consistent with PTSD.  However, none of these (or any 
other treatment records) addresses the September 1969 
psychiatric diagnoses (chronic, moderate inadequate 
personality that was manifested by immaturity of relations to 
others, inadaptability, ineptness, and poor judgment; stress, 
routine military duty; moderate predisposition for lifelong 
personality trait disturbance; and transient psychotic-like 
episode now in remission and possibly due to a reaction to 
drug ingestion).  

Nor has the current treating VA psychiatrist accounted for 
other events described by the veteran.  For instance, in 
September 2001, the veteran reported to a clinician with 
Clarksville Family Guidance Associates that when he was a 
teenager, he witnessed his grandmother's death and that all 
loud noises were frightening after that, including during 
service.  

A VA psychologist in December 2004 reviewed the entire claims 
file including service medical and personnel records and also 
concluded that the veteran did not meet the criteria for PTSD 
because of the absence of a stressor.  He diagnosed 
polysubstance dependence in sustained full remission, 
depressive disorder, and seizure disorder.  He commented that 
the veteran's psychiatric problems in service were the result 
of drug abuse which continued until about 1994.  He also 
noted that there were questions about the veteran's 
compliance with medication instructions, sequelae from stroke 
and seizure, and cardiac events.  The Board recognizes that 
the treating physician examined and treated the patient more 
often over a longer time. However, while the Board has 
considered all of the evidence of record, there is no 
"treating physician rule" that gives greater weight to the 
conclusions of treating physicians.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Medical evidence suggests the 
possibility of other, non-service-related stressors and 
diagnoses.  However, additional development of this issue is 
not necessary for a decision on service connection for PTSD. 

Finally, the veteran submitted extracts of several medical 
treatises for the proposition that a psychotic event can be 
the stressor that triggers PTSD or can be an indicator of a 
preceding trauma.  The veteran contends that he was diagnosed 
with a psychosis in service, and therefore, that the 
psychosis was either the stressor or the link connecting PTSD 
to service.  Alternatively, he argues that he currently has a 
psychosis that should be service-connected because it was 
manifested in service.  However, in August 1969, the military 
psychiatrist mentioned a psychosis only as a preliminary 
diagnosis and he later changed it to malingerer or sociopath.  
A second military psychiatrist in September 1969 diagnosed a 
personality disorder and "a transient psychosis-like episode 
which is now in remission."  (Emphasis added.)  Moreover, in 
a March 2004 letter to the veteran's representative, the 
veteran's VA treating psychiatrist stated that the veteran 
did not have a separate psychotic disorder and that the 
diagnosis of a psychotic disorder in service was "subtle 
loosening of associations suggesting psychotic thought 
processes" that were resolved.  The VA psychologist in 
December 2004 did not diagnose a psychosis.    

In sum, the weight of the credible evidence demonstrates that 
the veteran's current mental disorder does not meet the 
regulatory requirements for service connection for PTSD.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


